
	
		I
		111th CONGRESS
		1st Session
		H. R. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit a State from imposing a discriminatory
		  commuter tax on nonresidents, and for other purposes.
	
	
		1.Prohibition on imposing
			 discriminatory commuter tax on nonresidents
			(a)ProhibitionA
			 State may not impose a tax on the income earned in the State by nonresidents
			 unless the tax is of substantial equality of treatment for the citizens of the
			 State and the nonresidents so commuting.
			(b)StateFor
			 purposes of subsection (a), the term State includes the District
			 of Columbia and any political subdivision of a State.
			
